Citation Nr: 1700511	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2015, the Veteran testified at a Board videoconference hearing.  The hearing transcript is of record.  The Veterans Law Judge who conducted the April 2015 hearing is no longer employed by the Board, and the Veteran was notified of this in October 2016, and offered the opportunity for another Board hearing.  He was advised that if he did not respond within 30 days of the letter, VA would assume he did not want another hearing.  He never responded.  The Board acknowledges that the referenced correspondence was returned as undeliverable.  Notably, however, it was sent to his latest address of record, which was last reported to VA in July 2015 (the address reported at that time is the same address that the Veteran has used for a number of years in his contact with VA).  None of the correspondences sent by VA to the Veteran through May 2016 (all addressed to the last address of record) were returned as undeliverable.  The Veteran has not reported a different address since July 2015, and the record does not suggest the presence of an alternative address to which VA correspondence may be sent.  In essence, the Veteran has moved without alerting VA to his new address.  Inasmuch as it is the Veteran's responsibility to inform VA of his current whereabouts, the Board finds the October 2016 correspondence to be valid notice, and his failure to respond to constitute an election that he does not desire another Board hearing.

In July 2015, the Board remanded the case for further development.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by X-ray evidence of arthritis, painful motion and functional impairment; flexion is not limited to 15 degrees and extension is not limited to 20 degrees.

2.  Prior to January 19, 2012, the Veteran's left knee disability was not manifested by flexion limited to 30 degrees or extension limited to 15 degrees, even with consideration of pain.

3.  Beginning January 19, 2012, the Veteran's left knee disability has been manifested by X-ray evidence of arthritis, painful motion and functional impairment; flexion is not limited to 15 degrees and extension is not limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee osteoarthritis have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate II, Diagnostic Codes 5256-5263 (2016).

2.  Prior to January 19, 2012, the criteria for a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate II, Diagnostic Codes 5256-5263 (2016).

3.  Beginning January 19, 2012, the criteria for a 20 percent rating, but no higher, for left knee osteoarthritis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate II, Diagnostic Codes 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2009.  His claims were thereafter adjudicated and readjudicated several times.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  The veteran was examined by VA in connection with this appeal, and the Board finds the examination reports adequate for the purpose of adjudicating the claims.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a , Code 5003. 

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  
38 C.F.R. § 4.71a.  Diagnostic Codes 5256 and 5262 are inapplicable to the Veteran's left knee disability as there is no evidence of ankylosis or tibia and fibula impairment during the appeal period.  38 C.F.R. § 4.71a. 

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id.  

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  Id.

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran also has arthritis of the knees.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98. VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  

Analysis

In a September 1997 rating decision, the RO granted service connection for degenerative changes of the right knee, with a 10 percent evaluation, effective August 1, 1996.  Service connection was also granted for degenerative arthritis of the left knee, with a 10 percent evaluation, effective August 1, 1996.  

In July 2006, the Veteran was granted an increased rating of 20 percent for the service-connected right knee disability, effective April 30, 2004, based on pain and functional impairment.  

The Veteran's current claim for an increased rating for his right and left knee disabilities was received in March 2009.

On VA examination in April 2009, the Veteran was noted to walk with a somewhat slow gait.  The patellae of both knees were anterior-facing, and no erythema or swelling was noted.  There was tenderness over the medial joint line in both knees and along the medial patellar margin.  The Veteran was able to squat somewhat to 30 degrees, due to knee pain.  Range of motion testing revealed flexion from 0 to 110 degrees with pain at 80 degrees (normal motion 0 to 140 degrees) and extension from 140 to 0 degrees with pain at 80 degrees (normal motion 0 degrees).  He had pain in the knees, but they were not further limited on repeated testing.  There was no additional weakness, fatigue, lack of endurance, or incoordination after repetitive use.  He had normal strength and no sign of atrophy in the lower extremities.  Coordination and endurance were normal, with no fatigability noted on repeated testing.  The knees were stable to stress testing with intact cruciate and collateral ligaments, and McMurray test was negative bilaterally.  X-rays showed narrowing of the medial compartments in the right and left knees.  He had pain with standing and walking and reported that he would possibly have to retire or change to a more sedentary position with the U.S. Postal Service because he was no longer able to stand 8 hours a day without having to sit every few minutes.  He also reported that he was not able to perform high-impact training and various sports and recreational activities, but no additional impairment was noted due to flare-ups.  He denied any history of neoplasms or other medical illnesses impacting the joints.  The examiner diagnosed mild osteoarthritis of the right and left knees, particularly in the medial compartment.

On VA examination in April 2010, there was no knee tenderness to light palpation and no swelling.  Strength of knee flexion-extension was 5/5 throughout for both knees.  Sensation was normal.  Range of motion for both knees measured 0-140 degrees flexion right and left.  There was no recurvatum.  Active and passive
ranges of motion were similar.  Anterior, posterior, varus and valgus stress for both knees suggested no instability.  There was no crepitus and no impingement by McMurray's test.  There was no objective evidence of pain, spasm or weakness.  There was no additional loss of joint function after repetitive testing, due to pain, weakness, fatigue or incoordination.  Weight-bearing seemed to favor neither lower extremity according to inspection of shoe wear.  X-rays show mild, bilateral osteoarthrosis of the medial and patellofemoral compartments without change noted
compared back to 2006.  The examiner diagnosed mild osteoarthritis in both knees, medial and patellofemoral compartment.  There was no evidence of instability noted.

The Sharp Medical Center Functional Capacity Evaluation showed flexion of the right knee to 110 degrees and left knee flexion to 115 degrees.  Extension was noted at 0 degrees for both knees.

VAMC San Diego treatment records showed physical therapy since March 2009.  These records also showed continued complaints of ongoing knee pain with 0-120 degrees range of motion noted from physical therapy in June 2010.  The Veteran was prescribed knee braces in April 2010.

On VA examination in January 2012, the Veteran reported increasing bilateral anterior knee pain, right more than left, popping, clicking and giving way.  It was noted that he occasionally used a cane.  Range of motion of the right and left knee was flexion to 110 degrees with painful motion beginning at 90 degrees, and extension to 0 degrees, with pain beginning at 0 degrees.  Repetitive motion testing did not result in changes to range of motion for either knee, but did reveal functional loss or functional impairment of less movement than normal, excess fatigability, pain on movement, and swelling.  Muscle strength testing was normal
bilaterally for knee flexion and extension.  No evidence of instability or subluxation was revealed.  X-rays showed mild osteoarthrosis of the medial and patellofemoral
compartments, bilaterally.

VA outpatient treatment records from the VA Medical Center in San Diego show physical therapy treatments in April, May, and September2010.  The Veteran reported a history of knees giving out and falls.  The May 2010 physical therapy record reports increased knee range of motion (flexion 110/140 bilaterally) and appearance of increased quadriceps strength.  The September 2010 physical therapy record reports no increase in lower extremity strength after 4 weeks of home exercise program and continuing reports of falls.  A physical therapist note dated in October 2010 shows the Veteran did not wish to schedule other physical therapy visits until his cardiac work up was completed.  There are no additional physical therapy reports for the lower extremities after October 2010.  The Veteran reported falls with his knee giving out in July 2015.  

Social Security Administration (SSA) records show prior treatment through the VA with a diagnosis of osteoarthritis of the knees.

Treatment records from the Naval Hospital Camp Pendleton (NHCP) show evaluation, treatment and diagnosis for a shoulder separation.  There is a note in past medical history of osteoarthritis of the knees.

On VA examination in February 2016, the Veteran denied any injections, treatment or surgery.  He reported flare-ups of knee pain, which caused him to cease activity, and functional impairment, including repeated use over time, in that he experienced swelling, cracking, and popping, with difficulty squatting and kneeling.  Inclines and uneven ground bother him, with equal pain on ascending and descending stairs.  Objective findings showed range of motion from extension to flexion of 0-100 degrees (0-140 is normal) with pain in both extension and flexion.  Repetitive motion testing measured 0-100 degrees.  No additional loss of range of motion or additional functional loss was shown due to pain, weakness, fatigue and lack of endurance.  The examiner reported tenderness to palpation of the knee joints.  Crepitus was absent.  There was pain on weight bearing bilaterally.  Muscle strength was 5/5 (normal) bilaterally.  Atrophy and ankylosis were absent.  Joint stability testing showed no subluxation or laxity of the knees in all four directions.  X-rays showed mild to moderate tri-compartmental osteoarthritis mainly involving the medial compartment with varus deformity for both knees.  The examiner reported the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  However, he stated he could not describe the functional loss in terms of range of motion.  The examiner did state, however, that the abnormal range of motion contributed to functional loss, in that it caused an alteration in the weight bearing ability of the knees.  The examiner also noted that pain, fatigue, weakness and lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time.  

Right Knee

The Board notes that the Veteran was initially assigned a 10 percent rating for his right knee disability, based on X-ray evidence of arthritis in the knee and the Veteran's complaints of pain.  There is no objective evidence of compensable limitation of motion at any time during the appeal.  The Veteran's current 20 percent rating for the right knee is based on complaints of pain combined with evidence of functional impairment, due to the right knee disability.  Therefore, although the Veteran was noted on VA examination in January 2012 and February 2016 to have pain during range of motion as well as functional impairment related to his right knee disability, he was still able to perform flexion to 90 degrees (well beyond what is required for a 20 percent rating), with consideration of pain, and extension to 0 degrees.  Furthermore, repetitive motion testing did not result in changes to range of motion.  As such, the Board finds that the Veteran is already being compensated for his functional impairment in the currently assigned 20 percent rating, and the evidence does not support additional functional loss of motion of the right knee and a rating in excess of 20 percent is not warranted under Diagnostic Code 5260 or 5261 or based on functional impairment at any time during the appeal period.  See DeLuca.  38 C.F.R. §§ 4.40, 4.45.

Left Knee

The Board notes that the Veteran was also initially assigned the current 10 percent rating for his left knee disability based on X-ray evidence of arthritis in the knee and complaints of painful motion of the knee.  However, the evidence of record shows that since the January 2012 VA examination, the Veteran has also been noted to have not only painful motion of the left knee, but also functional impairment as a result of his left knee disability.  He has never been compensated for this functional impairment.  As such, resolving all doubt in the Veteran's favor, the Board finds that as of January 19, 2012, the symptomatology associated with the Veteran's left knee disability, including the noted functional impairment, more nearly approximates the criteria for a 20 percent rating.  See DeLuca.  38 C.F.R. §§ 4.40, 4.45.  As there is no evidence during the appeal of limitation of flexion to 15 degrees or limitation of extension to 20 degrees, and the evidence does not support additional functional loss of motion of the left knee, beyond that for which he is being compensated at this time, a rating in excess of 20 percent is not warranted at any time during the appeal.  

The Board also notes that as there is no evidence during the appeal of ankylosis, dislocated semilunar cartilage, tibia and fibula impairment, or genu recurvatum, a higher or separate rating for either knee is not warranted under Diagnostic Codes 5256, 5258, 5262 or 5263.  In addition, although the Veteran has reported giving way of the knees and falls during the appeal period, there is no objective evidence on examination or during VA or private treatment of recurrent subluxation or lateral instability of either knee.  As such, an increased or separate rating is also not warranted for the right or left knee under Diagnostic Code 5257.


Extrashedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected knee disabilities that are unusual or different from those contemplated by the schedular criteria.  There is no credible evidence that the Veteran's service-connected right or left knee disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321 (b)(1) is not warranted in this case.






ORDER

A disability rating in excess of 20 percent for right knee osteoarthritis is denied.

Prior to January 19, 2012, a rating in excess of 10 percent for left knee osteoarthritis is denied.

Beginning January 19, 2012, a 20 percent rating, but no higher, for left knee osteoarthritis, is granted.


REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155 (a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability 
 must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).  

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a veteran unemployable.  38 C.F.R. § 4.16 (b).  Where there is evidence that a veteran is unemployable by reason of service connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16 (b).

The Veteran's Application for Increased Compensation Based on Unemployability (From 21-8940) indicates that he is 70 years old and that he was last employed in May 2010 as a letter carrier for the U.S. Postal Service.  He reported on the form that his service-connected PTSD and bilateral knee disabilities prevent him from securing or following any substantially gainful occupation.

The Veteran is currently service connected for PTSD, evaluated as 30 percent disabling from April 30, 2004 to December 11, 2006, 50 percent disabling from December 11, 2006 to January 13, 2011, and 70 percent disabling from January 13, 2011; osteoarthritis, right knee, evaluated as 10 percent disabling from August 1, 1996 to April 30, 2004, and 20 percent disabling from April 30, 2004; osteoarthritis, left knee, evaluated as 10 percent disabling from August 1, 1996; tinnitus, evaluated as 10 percent disabling from October 29, 2009; left ear hearing loss, evaluated as 0 percent disabling from August 1, 1996; malaria, evaluated as 0 percent disabling from August 1, 1996; tinea corporis, buttocks, evaluated as 0 percent disabling from August 1, 1996; and onychomycosis, evaluated as 0 percent disabling from August 1, 1996.  His combined evaluation is 70 percent, from December 11, 2006 and 80 percent from January 13, 2011, which means he meets the scheduler requirements for TDIU under 38 C.F.R. § 4.16 (a) as of December 11, 2006.  

Social Security Administration (SSA) records received in July 2015 show that the Veteran retired from the Postal Service after completing 10 years of service.  They also show that the Veteran was being evaluated for permanent disability status based on bilateral carpal tunnel syndrome and a cervical spine condition causing upper extremity neuropathy.  These records do not show any evaluation for PTSD or bilateral knee conditions.

The February 2016 examiner indicated that the Veteran's knee disabilities impact his ability to perform occupational tasks, such as prolonged standing, walking and running, repetitive squatting, kneeling and climbing.  In addition, traversing inclines and uneven ground will cause increased discomfort, pain and swelling.  

The February 2016 examiner did not give an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  There is no opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on the Veteran's ability to work.  Accordingly, the Board finds it necessary to remand the issue of entitlement to a TDIU, in order for a VA examiner to provide a medical opinion as to whether the Veteran is unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician for an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.  The examiner should be provided with a list of the Veteran's service-connected disabilities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue of entitlement to TDIU.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


